COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO. 2-09-233-CR
 
 
EMILIO ROSAS, JR.                                                             APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                               STATE
 
                                              ------------
 
              FROM THE 355TH
DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Emilio Rosas, Jr. entered an open plea
of guilty to possession of more than one but less than four grams of
methamphetamine, enhanced to a second-degree felony by two prior felony
convictions involving controlled substances. 
See Tex. Health & Safety Code Ann. ' 481.115(c) (Vernon Supp. 2009); Tex. Penal Code
Ann. ' 12.42(a)(3) (Vernon Supp. 2009).  He appeals his conviction and sentence of
twenty years=
confinement and a $10,000 fine. We affirm.
Appellant=s court-appointed appellate counsel has filed a
motion to withdraw as counsel and a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, the appeal is frivolous. 
Counsel=s
brief and motion meet the requirements of Anders v. California by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds for relief.  386 U.S.
738, 87 S. Ct. 1396 (1967).  Although we
gave appellant the opportunity to file a pro se brief, he did not do so.  The State likewise did not file a brief.
Once an appellant=s court-appointed attorney files a motion to
withdraw on the ground that the appeal is frivolous and fulfills the
requirements of Anders, this court is obligated to undertake an
independent examination of the record.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no pet.).  Only then may we grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351 (1988).




We have carefully reviewed the record and counsel=s brief. 
We agree with counsel that the appeal is wholly frivolous and without
merit; we find nothing in the record that might arguably support the
appeal.  See Bledsoe v. State, 178
S.W.3d 824, 827B28
(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6
(Tex. Crim. App. 2006).  Accordingly, we
grant counsel=s
motion to withdraw and affirm the trial court=s judgment.
 
PER CURIAM
 
PANEL: 
LIVINGSTON, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 8, 2010




[1]See Tex. R. App. P. 47.4.